Case: 20-40417      Document: 00515851452         Page: 1     Date Filed: 05/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           May 6, 2021
                                  No. 20-40417                           Lyle W. Cayce
                               Conference Calendar                            Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Oscar Ramos-Tayun,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:20-CR-2-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Oscar Ramos-
   Tayun has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Ramos-Tayun has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40417    Document: 00515851452          Page: 2   Date Filed: 05/06/2021




                                  No. 20-40417


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42. 2.




                                       2